UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6131



JAMES STATON, JR.,

                                            Plaintiff - Appellant,

          versus

JUANITA H. BAKER; ELBERT T. BUCK, JR.; WILLIAM
A. LOWERY; CHARLES L. MANN; MARGARET M.
STAMEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-745-5-F)

Submitted:   May 15, 1997                   Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Staton, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Staton v. Baker, No. CA-96-745-5-F
(E.D.N.C. Dec. 12, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2